DETAILED ACTION
	This is a final Office Action on the merits for application 16/309,483. Receipt of the amendments and arguments filed on 12/15/2020 is acknowledged.
Claims 21-34 are pending.
Claims 1-20 and 35-40 are cancelled.
Claims 21-34 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moerkerken (NL 9201747A) in view of Yamamoto et al. (U.S. Patent 6,860,082).
Regarding claim 21, Moerkerken discloses a vacuum insulated structure comprising:
first (#1) and second (#2) cover members coupled to one another to define an undivided cavity (see figures 2 and 4, where the cavity #6 is undivided since air can appropriately travel throughout such a cavity and to either opening #5) therebetween, wherein the first and second cover members include body portions having a first deformability factor and substantially planar outer surfaces (the 
first (the top member of element #9 of figure 4) and second (the bottom member of element #9 of figure 4) panel members disposed within the cavity and directly coupled to one another at respective perimeter portions thereof (see figure 4) to define an interior cavity positioned between the first and second panel members (the gas filled cavity as depicted in figure 4), wherein the first and second panel members include body portions having a second deformability factor that is higher than the first deformability factor (see the English translation, where the horizontal, body portions of the panel members comprise of a deformability factor that is higher than that of the cover members in order to allow deformation of the panel members based on pressure changes since the panel members are formed from an elastic material while the cover members are formed by rigid materials), wherein the cavity defined by the first and second cover members includes an internal pressure sufficient to deform at least one of the first and second panel members, and further wherein the internal pressure is insufficient to deform the first and second cover members (see the English translation, where a pressure difference within chamber #6, such as vacuuming such a cavity with the cover #10 as depicted in figure 5, allows the cover members #1 and #2 to move closer to one another to form the seal at #5 and thus deform the panel members with respect to the cover members due to the pressure differential between the gas filled cavity of the panel members and the vacuumed cavity of the cover members).

Regarding claim 22, Moerkerken in view of Yamamoto et al. render obvious an evacuation port (Moerkerken; #5) accessing the cavity (see figure 4 of Moerkerken).
Regarding claim 26, Moerkerken in view of Yamamoto et al. render obvious the internal pressure of the cavity is less than 10 mbar (the English translation of Moerkerken teaches the internal pressure of the cavity when in the final state is to be substantially vacuum and thus meets such pressure as defined).
Regarding claim 27, Moerkerken in view of Yamamoto et al. render obvious a thermal bridge (Moerkerken; the bridge formed by elements #3 and #4) coupled between the first and second cover members (see figure 4 of Moerkerken).
Regarding claim 28, Moerkerken in view of Yamamoto et al. render obvious the cavity is a sealed cavity, and further wherein the interior cavity is a sealed cavity (Moerkerken; both the cavity #6 and the cavity of element #9 are sealed so as to be airtight in the final state).

Claims 21-23 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Duforestel et al. ‘266 (U.S. Publication 2015/0176266) in view of Moerkerken and Yamamoto et al.
Regarding claim 21, Duforestel et al. ‘266 disclose a vacuum insulated structure comprising:
first (#110) and second (#120) cover members coupled to one another to define a cavity (#104) therebetween (see figure 1), wherein the first and second cover members include body portions having a first deformability factor and substantially planar outer surfaces (the horizontal surfaces of such cover members form body portions with a deformability factor); and
first (#150) and second (#160) panel members disposed within the cavity and coupled to one another (see figures 1 and 2, where the panel members are coupled to one another through elements #102 and #140) to define an interior cavity (#158), wherein the first and second panel members include body portions having a second deformability factor that is higher than the first deformability factor (see figures 1 and 2, where the horizontal, body portions of the panel members comprise of a deformability factor that is higher than the first in order to allow for deformation of such panel members based on pressure which the cover members are also subjected to), wherein the cavity defined by the first and second cover members includes an internal pressure sufficient to deform at least one of the first and second panel members, and further wherein the internal pressure is insufficient to deform the first and second cover members (see figures 1 and 2 and paragraph 95, where when the pressure in chamber #104 is lower than the pressure in chamber #158, the panel members would be spaced apart from one another and thus deformed from the orientation as depicted in figure 2).
However, Duforestel et al. ‘266 do not disclose the first and second panel members are directly coupled to one another at respective generally planar perimeter portions thereof or the first and second panel members comprise of outwardly extending middle portions. Furthermore, Duforestel et al. ‘266 disclose the panel members extend and are attached to thermal bridge members of the cover members and thus separate the cavity of the cover members into separate cavities rather than the cover members forming a single, undivided cavity which the panel members are disposed within as defined. It is highly well known in the art, as evidenced by Moerkerken, that vacuum 
Regarding claim 22, Duforestel et al. ‘266 in view of Moerkerken and Yamamoto et al. render obvious an evacuation port accessing the cavity (Duforestel et al. ‘266; the port formed where element #170 attaches to chamber #104 as depicted in figure 1).
Regarding claim 23, Duforestel et al. ‘266 in view of Moerkerken and Yamamoto et al. render obvious an insulating material disposed within the cavity (Duforestel et al. ‘266; the gas that is configured to be placed within or removed from chamber #104 to provide it with a specific pressure is considered the insulating material that comprises a certain characteristic of insulation).
Regarding claim 26, Duforestel et al. ‘266 in view of Moerkerken and Yamamoto et al. render obvious the internal pressure of the cavity is less than 10 mbar (paragraph 27 of Duforestel et al. ‘266 discloses cavity #104 can be set to 10Pa, which is 0.1 mbar, thus meeting such limitations).
Regarding claim 27, Duforestel et al. ‘266 in view of Moerkerken and Yamamoto et al. render obvious a thermal bridge (Duforestel et al. ‘266; #102) coupled between the first and second cover members (see figure 1 of Duforestel et al. ‘266).
Regarding claim 28, Duforestel et al. ‘266 in view of Moerkerken and Yamamoto et al. render obvious the cavity is a sealed cavity, and further wherein the interior cavity is a sealed cavity (Duforestel et al. ‘266; both cavities #104 and #158 are sealed so as to be airtight, where pump #170 is attached to cavity #104 to allow for a change in pressure but does not allow gases to freely enter such a cavity).
Regarding claim 29, Duforestel et al. ‘266 in view of Moerkerken and Yamamoto et al. render obvious the first and second cover members and the first and second panels are comprised of a sheet metal material (paragraph 76 of Duforestel et al. ‘266 discloses the cover members can be made of metal in sheet form as depicted in the figures and paragraph 70 discloses the panel members can be constructed from sheet metal, where Yamamoto et al. also teach metal sheets can be used for the panel members).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Duforestel et al. ‘266 in view of Moerkerken, Yamamoto et al., and Kirby et al. (U.S. Patent 5,505,810).
Regarding claims 23-25, Duforestel et al. ‘266 in view of Moerkerken and Yamamoto et al. render obvious the claimed invention except for the insulating material includes one of fumed, silica, glass beads, processed rice husks, and a combination thereof, as defined in claim 24, or the insulating material has a thermal conductivity of 5 mW/m K or lower, as defined in claim 25. Furthermore, if the Examiner is considered to over broadly interpret Duforestel et al. ‘266 as comprising of an insulating material within the cavity as defined in claim 23, it is highly well known in the art, as evidenced In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Duforestel et al. ‘266 in view of Moerkerken and Benson et al. (U.S. Patent 5,107,649).
Regarding claim 30, Duforestel et al. ‘266 disclose a vacuum insulated structure comprising:
an exterior wrapper (#110);
at least one liner (#120);
a thermal bridge (#102) interconnecting the exterior wrapper and the at least one liner to define an insulating cavity (#104) therebetween (see figure 1), wherein the 
one or more internal chamber structures (the structure formed by elements #150 and #160) disposed in the insulating cavity (see figure 1), each internal chamber structure includes an interior cavity (#158) with a first interior volume when the insulating cavity is in the at-rest state (see figure 2), and a second interior volume when the insulating cavity is in the evacuated state (see figure 1), wherein the second interior volume is greater than the first interior volume (see figures 1 and 2).
However, Duforestel et al. ‘266 disclose such a structure is in the shape of a rectangular panel and thus do not specifically disclose such a structure comprises of an exterior wrapper and at least one liner having a plurality of sidewalls. Paragraph 89 of Duforestel et al. ‘266 does disclose that several of such panels #100 can be arranged in such a side-by-side manner to form a modular structure. Furthermore, it is highly well known in the art, as evidenced by Hanley et al., that vacuum insulated panel structures can be constructed so as to comprise a U-shaped configuration to form the outer casing for a refrigeration appliance. The refrigeration appliance comprises of an outer exterior U-shaped wrap with three sidewalls and an inner liner with three sidewalls that are attached to one another to form a U-shaped cavity that receives a U-shaped vacuum panel #22 provided within each portion/sidewall of the U-shaped cavity. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the exterior wrapper and liner of Duforestel et al. ‘266 to comprise of a plurality of sidewalls, such as first and second sidewalls that form a right In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, Duforestel et al. ‘266 do not disclose the first and second panel members are directly coupled to one another at respective perimeter portions thereof. Furthermore, Duforestel et al. ‘266 disclose the panel members extend and are attached to thermal bridge members of the cover members and thus separates the cavity of the cover members into separate cavities rather than a single undivided cavity which the panel members are disposed within as defined. It is highly well known in the art, as evidenced by Moerkerken, that vacuum insulated structures can be constructed from first #1 and second #2 cover members separated by spacer #7 to form an undivided cavity #6, which cavity #6 receives first and second panel members that form a flexible panel #9 with a cavity, where the panel members are directly coupled to one another at perimeter portions thereof to form the cavity in a gastight manner. Such a flexible panel #9 formed by the panel members is configured to dampen both sound and heat through such a system by preventing contact between such spacers. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have directly coupled the panel members of Duforestel et al. ‘266 to one another at perimeter portions thereof and to have placed such panels members into the cavity of the cover members such that a single undivided cavity is formed, as taught in 
Regarding claim 31, Duforestel et al. ‘266 in view of Moerkerken and Hanley et al. render obvious an internal pressure of the cavity in the evacuated state is less than 10 mbar (paragraph 27 of Duforestel et al. ‘266 discloses cavity #104 can be set to 10Pa, which is 0.1 mbar, when it is evacuated, thus meeting such limitations).
Regarding claim 32, Duforestel et al. ‘266 in view of Moerkerken and Hanley et al. render obvious an insulating material disposed within the insulating cavity (the gas that is configured to be placed within or removed from chamber #104 of Duforestel et al. ‘266 to provide it with a specific pressure is considered the insulating material that comprises a certain characteristic of insulation).

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Duforestel et al. ‘266 in view of Moerkerken, Hanley et al., and Kirby et al.
Regarding claims 32-34, Duforestel et al. ‘266 in view of Moerkerken and Hanley et al. render obvious the claimed invention except for the insulating material includes one of fumed, silica, glass beads, processed rice husks, and a combination thereof, as In re Aller, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claims 21-34 have been considered but are moot because Applicant’s amendments to the claims required the use of new secondary prior art references that were not used in the previous Office Action but 
Regarding Applicant’s arguments that the Duforestel et al. ‘266 reference teaches that the chamber #104 is divided “into sub-chambers 104a and 104b located respectively on either side of the compartments 158” and “the films 150, 160 Duforestel ‘266 will not work as they are intended” if they are amended in view of Moerkerken to be positioned within an undivided cavity of the cover members, the purpose of the films of Duforestel et al. ‘266 is to form a plurality of airtight compartments and allow controlling of heat loss or gain through the assembly during use, where Moerkerken teaches that such heat insulation is still present and possible when such an inner panel assembly comprises of panel members that are attached to one another at a perimeter thereof and spaced from the inner surfaces of the outer cover members. Though the cavity of the cover members of Duforestel et al. ‘266 would thus comprise of an undivided cavity when modified in view of Moerkerken, such a drawback would be understood by one of ordinary skill in the art to be outweighed by the advantage of forming and using a single, undivided cavity that can be provided at a single pressure throughout, where the original assembly of Duforestel et al. ‘266 would require separate measurements and assemblies to maintain the pressure at the same level in each sub-compartment of the cavity in order to properly function for heat insulation purposes. The rejections are thus considered proper and are upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635